DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 28 May 2021 have been fully considered but they are persuasive only in part.
First, while applicant is apparently correct that dependent claims 8-9 and 17-18 would appear to be allowable (e.g., assuming double patenting rejections are overcome), applicant’s further conclusions (e.g., premised on the observation that since the examiner indicated that one particular reference “teaches no use of filtering or drivetrain loss(es)”, then it can be concluded that adding a “filtering” step without reference to “drivetrain loss(es)” to claim 21 would render claim 21 allowable) are not apparently not supported by the premises made.  Here, the examiner merely notes that filtering (thrust/engine speed) input signals in aircraft systems is/was fully conventional, e.g., to eliminate noise, remove undesired transients, etc. as taught by numerous references cited herewith (cf. US 2016/0186669, US 2015/0219528, US 2015/0159499, US 2010/0310371 (Eurocopter; which filters the integrated TCL signal at L/R in FIG. 3), GB 2217477, etc.)
Second, the amendment to claim 8 overcomes the objection, which is withdrawn.
Third, applicant’s amendments cause the examiner to no longer interpret claims under 35 U.S.C. 112(f).
Fourth, the previous rejections under 35 U.S.C. 112(b) are overcome by applicant’s claim amendments, and are accordingly withdrawn.
Fifth, regarding the rejection of claims 1 to 4 and 12 to 15 under 35 U.S.C. 103, applicant argues:
“Accordingly, at most, the TCL in Roesch is a "command input" and since Roesch discloses the TCL as the sole input to the module 110, Roesch fails to teach or suggest producing an "auxiliary propulsor power demand associated with the translational thrust system" based on two different inputs or, in particular, based on "sensor-based data and command input," as recited in amended Claim 1.”

However, applicant does not claim two inputs to any module, and sensor-based data may be the data created by the pushbutton as a result of the pilot’s command, as detailed below, in view of the actual workings of the pushbutton (implemented as a hat switch to increase or decrease TCL by fully conventional pilot “beep[s]”) on the experimental “X3” compound rotorcraft built in 2012 by Eurocopter.  Applicant claims that the demand is based on both sensor-based data and command input, but the claims do not prevent the demand from being based on sensor-based data which is itself based on command input, so that the demand would be based on both sensor-based data (e.g., directly) and command input (e.g., indirectly), as detailed herein below.  Accordingly, applicant’s arguments are not persuasive in this respect.
Next, regarding Vos et al. (‘055), applicant argues:
“As an initial manner, Vos discloses receiving a pilot thrust command and using this  command along with detected ambient air conditions and powerplant performance parameters to calculate a powerplant speed command and a manifold air pressure command (see, e.g., Claims 1-13). These calculated commands relating to speed and air pressure are not equivalent to an anticipated power demand as recited in amended Claim 1. In fact, Claim 1 separately recites producing flight control commands for the main rotor system and the translational thrust system, while clearly distinguishes the claimed anticipated power demands from control commands. Accordingly, the fact that Vos may consider sensor-based data as part of calculating a flight control command fails to teach or suggest using such data as part of producing an anticipated power demand as recited in Claim 1.” 

In view of the amendments to claims 1 and 12 vis-à-vis the anticipated power demands, the examiner no longer relies on Vos et al. (‘055) or Long et al. (‘087) to reject claims 5 to 7 and 16, since neither Vos et al. (‘055) nor Long et al. (‘087), either alone or in combination e.g., with the other applied references, reveal producing, via the shaped propeller power demand module, the propulsor power demand value based on either i) an airspeed of the rotary wing aircraft and a density of air or ii) a propeller clutch engagement state and a propeller speed, wherein the anticipated auxiliary propulsor power demand, on which the total power demand anticipation signal is based, is itself based on the so-produced propulsor power demand value.
Accordingly, the rejections of claims 5 to 7 and 16 under 35 U.S.C. 103 as made in the previous Office action are withdrawn by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)1.  Correction of the following is required: antecedent basis in the specification for the “anticipated 2
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, line 3, “an auxiliary propulsor power demand” is indefinite, in that “an auxiliary propulsor power demand” is already recited in claim 21 from which claim 22 depends, and so it is unclear whether the auxiliary propulsor power demand recited in claim 22, line 3 is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc., the auxiliary propulsor power demand recited in claim 21.  (This part of the rejection may be overcome by simply changing “an auxiliary propulsor power demand” in claim 22, line 3 to, “the auxiliary propulsor power demand”, if such be applicant’s intent.)
In claim 22, line 5, “based on the auxiliary propulsor power demand” appears to be wrong in the claim context (e.g., the claim seems to state that the demand is based on itself), and should perhaps read (cf. claim 2), “based on the propulsor power demand value”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 and 12 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky et al. (2008/0283671) in view of Roesch3 (2008/0294305) and Stephens4 (“Pilot Report: The Exciting, Experimental, Exceptional X3”, Rotor & Wing Magazine (R&W), August 2012, pages 26 to 28).
Cherepinsky et al. (‘671) reveals:
per claim 1, a flight control system [e.g., FIG. 4] for a rotary wing aircraft [e.g., 10] comprising a main rotor system [e.g., 12], a translational thrust system [e.g., this limitation is expressly suggested in the context of the “high speed compound rotary wing aircraft with supplemental translational thrust systems” at paragraph [0015] that will benefit from the present invention], and an engine control system [e.g., 76], the flight control system comprising: 
a flight control computer [e.g., 74] configured to interface with the main rotor system [e.g., to provide flight control commands  to the servos 62 and linkages 64 of the main rotor 12], and the engine control system [e.g., the EECU 76 which provides engine control commands to the engine according e.g., to a fuel control algorithm 78], the flight control computer configured to: 
produce flight control commands for the main rotor system [e.g., in the PFCS 22, as shown in FIG. 4]; and
produce an anticipated rotor power demand associated with the main rotor system [e.g., to anticipate the power required to maintain the reference (rotor) speed for the soon to follow flight control commands; FIG. 5 and paragraph [0025]]; and 
While Cherepinsky et al. (‘671) suggests at paragraph [0015] that the invention will benefit rotary wing aircraft configurations “such as high speed compound rotary wing aircraft with supplemental translational thrust systems, dual contra-rotating, coaxial rotor system aircraft”, etc., he may not specifically disclose details of the translational thrust system or the propulsor power demand limitations.
However, the details of the translational thrust system and the anticipated auxiliary propulsor power demand being based on a command input are shown e.g., in FIGS 5, 6, and 10 of Roesch (‘305) who, in the context/field of a control system for a rotorcraft having a main rotor 10 and two (e.g., translational) thrust propellers 6, reveals:
per claim 1, a flight control computer [e.g., the control system of FIG. 5 (see also FIG. 6) made, in whole or in part, in the form of electronic circuits, and/or in the form of segments of code in a program installed in an on-board computer] configured to interface with the main rotor system [e.g., to provide e.g., the collective pitch setpoint θ0* to the rotor 10], the translational thrust system [e.g., for applying resulting pitch setpoints θp* - θd* and θp* + θd* to the left and right thrust propellers 6L, 6R], and the engine control system [e.g., for applying the fuel flow rate Qfuel to the engines 5], the flight control computer configured to:
produce flight control commands for the main rotor system [e.g., to control the collective pitch (θ0) and the cyclic pitch of the blades 11 of the rotor 10 are controlled and adapted as a function of flight conditions; paragraph [0148]] and the translational thrust system [e.g., to control the collective pitches of the left and right thrust propellers 6L, 6R, (e.g., according to the above mentioned resulting pitch setpoints) as shown in FIG. 5], and 
produce [e.g., at 106, including the module 109 in FIG. 10, which calculates (based on the [main] rotor collective pitch command θ0) a first anticipated command for varying the engine speed (e.g., for thus varying the engine speed setpoint NG* in FIG. 10, and thus for varying the fuel flow rate Qfuel and the (commanded/demanded) engine power ESP in FIG. 5, since Qfuel = f(NG* - NG) and ESP = f(Qfuel) as described at paragraph [0183]) as a function of the rotor collective pitch θ0, in order to attenuate (by anticipation) variations in the speed RPM of the engine(s) that could result e.g., from rapid variations in the pitch command (paragraph [0224]), and thus serves to anticipate the increase in power (e.g., the demand) made necessary by a command to increase the collective pitch; paragraph [0203]] an anticipated rotor power demand [e.g., the anticipated first command (pre-command) calculated [and output, in FIG. 10] by the module 109 in paragraph [0203]] associated with the main rotor system,
produce [e.g., as shown at 110 and 111 in FIG. 10, e.g., which calculates (based on the thrust variation command TCL) a second anticipated command for varying the engine speed (e.g., for thus varying the engine speed setpoint NG* in FIG. 10, and thus for varying the fuel flow rate Qfuel and the (commanded/demanded) engine power ESP in FIG. 5, since Qfuel = f(NG* - NG) and ESP = f(Qfuel) as described at paragraph [0183]) as a function of the propulsion/thrust (variation) command TCL generated by a pilot acting on a member 121 implemented e.g., as a “propeller thrust control lever” (paragraphs [0204] and [0225]), e.g., in order to attenuate (by anticipation) variations in the speed RPM of the engine(s) that could result e.g., from rapid variations in the pitch command (paragraph [0224])] an auxiliary propulsor power demand [e.g., the signal input to the first summing circuit 111 based on the output (signal) from the module/member 110; paragraph [0204]] associated with the translational thrust system based on command input [e.g., based on the pilot acting on a member, e.g., such as a pushbutton fitted to the collective pitch lever for the rotor, thereby causing delivery of the thrust variation command TCL (paragraph [0187]) for input e.g., to the module/member 106], and
provide [e.g., by the control system of FIG. 5 (see also FIG. 6) made, in whole or in part, in the form of electronic circuits, and/or in the form of segments of code in a program installed in an on-board computer] the engine control system with a total power demand anticipation signal [e.g., at the output of the first summing circuit 111 in FIG. 10 and used to provide the fuel flow rate Qfuel for the engine(s) 5 for providing the engine power ESP in FIG. 5] based on a combination of the rotor power demand and the auxiliary propulsor power demand [e.g., as shown in FIG. 10 (and also FIG. 5), and to ultimately produce the engine speed setpoint NG* of FIG. 10 (e.g., for use in FIG. 5) after being added together with the first anticipated command for varying the engine speed based on the rotor collective pitch, by which setpoint the fuel flow rate Qfuel is controlled in FIG. 5 in order to produce the engine power ESP];
It would have been obvious at the time the application was filed to implement or modify the Cherepinsky et al. (‘671) rotary-wing aircraft control system and method so that the aircraft was a compound rotary wing aircraft with translational thrust systems, as suggested by Cherepinsky et al. (‘671) himself and as taught by Roesch (‘305) including a (thrust) propeller, such as 6L, 6R commanded e.g., to differential pitches from a mean pitch θp* in order to provide the antitorque function (paragraphs [0169] and [0170]) for the main rotor as well as the translational thrust, and so that that the increase in power made necessary by the collective pitch command θ0 of the main rotor would be anticipated by a feed forward module/member (109) in order to vary the engine speed and similarly a module/member (110) would be provided (for anticipating the increase in power made necessary by the translational thrust command TCL for propeller(s) of the translational thrust system) in order to vary the engine speed with a calculated anticipated (speed) command as a function of the translational thrust variation command TCL, as taught by Roesch (‘305), so that the setpoint engine speed (NG*), and thus the fuel flow rate (Qfuel) controlling engine power, would be controlled by the engine control commands of Cherepinsky et al. (‘671) according to the anticipated increases in power made necessary by the collective pitch commands (for the main rotor) and the translational thrust variation commands (for the propeller(s)) emanating, as flight control commands, from the flight control computer, and in particular from the PFCS (22), of Cherepinsky et al. (‘671), such that the operation of the translational thrust variation command (TCL) and the module/member (110) that received the TCL signal for anticipating the increase in power made necessary by the translational thrust variation command TCL for propeller(s) of the translational thrust command would have been based on command input from the pilot (e.g., his actuation of a pushbutton), in order to remedy shortcomings or drawbacks of known rotorcraft control systems, in order to attenuate (by anticipation) variations in the speed RPM of the engine(s) that could result e.g., from rapid variations in the pitch command(s), as taught at paragraph [0224] of Roesch (‘305), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Cherepinsky et al. (‘671) as implemented or modified in view of Roesch (‘305) may not explicitly reveal that the anticipated auxiliary propulsor power demand is produced based on “sensor-based data”5, although he discloses that the pilot acts on a member (e.g., a pushbutton fitted to the collective pitch lever for the rotor) to deliver the thrust variation command TCL signal as shown in FIG. 10), with this disclosure of Roesch (‘305) being illustrated in an exemplary manner by the examiner below/on the next page, for obviously (in the rejection) providing a (sensed) pilot command input (as a physical act) that is transmitted electrically to the flight control computer (74) in Cherepinsky et al. (‘671) via the interface (74C).

    PNG
    media_image1.png
    424
    1459
    media_image1.png
    Greyscale

However, in the context of describing the experimental Eurocopter X3 high-speed compound helicopter, Stephens (R&W, 2012) teaches at page 28 that (e.g., when applying forward thrust) a small, momentary-contact hat switch is mounted on the collective [lever], and a pilot may push it forward to increase power or tap it backwards to decrease it, with a TCL (lever) moving forward and back as the hat switch is actuated, and with the momentary-contacts of the hat switch obviously being used, as sensor-based inputs, to sense the pilot’s thumbing of the hat switch, and thus his thrust variation TCL command for the X3.
It would have been obvious at the time the application was filed to implement or further modify the Cherepinsky et al. (‘671) rotary-wing aircraft control system and method so that, for producing the thrust variation command TCL as taught by Roesch (‘305), a pushbutton in the form of a hat switch on the collective would have been thumbed by the pilot as a command input, as taught by Stephens (R&W, 2012), in order for the hat switch to make momentary-contact in one of two directions to either increase power [forward thrust] command or decrease it depending on whether the hat switch was pushed forward or tapped backwards, as taught by Stephens (R&W, 2012), and so that the (TCL) signal(s) output by the hat switch would have been communicated with the interface 74C of the flight control computer 74 of Cherepinsky et al. (‘671) for controlling the forward thrust (variation) of the helicopter according to the pilot’s command input, as taught by both Roesch (‘365) and Stephens (R&W, 2012), with the increases and decreases in the TCL signal(s) representing “sensor-based data” in two respects, namely because i) the TCL signal would have obviously been sensed (by a sensor or sensors such as an analog or digital voltage/level sensor) at the interface 74C of the flight control computer 74, in order to determine whether any received TCL signal(s) represented an increase or decrease in the forward thrust command, and ii) the pilot’s actuation of the hat switch would have obviously been sensed by (voltage/current/contact/pressure/etc.) sensor structure(s) in the hat switch in order to determine when (and for what switch direction) momentary-contact had been made, with the examiner illustrating in an exemplary (purely schematical) manner below/on the next page the pilot’s command input producing sensor-based data that is based on the (e.g., forward/increase or backward/decrease) command input, with the TCL signal as obviously received by the flight management computer 74 obviously being based on the sensor-based data and command input, and used as taught by Roesch (‘305) e.g., in FIG. 10:





[This part of the page intentionally left blank.]
 
    PNG
    media_image2.png
    464
    628
    media_image2.png
    Greyscale

As such, the implemented or modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method would have rendered obvious:
per claim 1, produce an anticipated auxiliary propulsor power demand associated with the translational thrust system based on sensor-based data [e.g., based on the TCL increase and decrease signals obviously produced by pilot actuations of the hat switch in Stephens (R&W, 2012) and obviously received by the flight computer interface 74C in Cherepinsky et al. (‘671), for providing the TCL signal as utilized/taught by Roesch (‘305), with the hat switch and/or the flight computer interface 74C obviously comprising sensors and the TCL signal used in FIG. 10 of Roesch (‘305) thus being sensor-based data] and command input [e.g., in Roesch (‘305), based on the pilot acting on a member, e.g., such as a pushbutton fitted to the collective pitch lever for the rotor, thereby causing delivery of the thrust variation command TCL (paragraph [0187]) for input e.g., to the module/member 106; and similarly, as with the hat switch in Stephens (R&W, 2012)],
per claim 2, depending from claim 1, wherein the flight control computer is further configured to produce, via a shaped propeller power demand model [e.g., the module/member 110 in FIG. 10 of Roesch (‘305), which produces an engine speed (signal) “as a function of” TCL (e.g., which function obviously had a shape such as linear or non-linear, by which the speed was modeled from TCL)], a propulsor power demand value [e.g., output from the module/member 110 in Roesch (‘305); or alternately, the calculated (mathematical) value of the output] based on aircraft state data [e.g., TCL in Roesch (‘305)]], and wherein the anticipated auxiliary propulsor power demand [e.g., the (obviously electrical) signal input to the first summing circuit 111 based on the output signal of the module/member 110, representing (and based on) the calculated (mathematical) value] is based on the propulsor power demand value [e.g., as shown in FIG. 10 of Roesch (‘305)];
per claim 3, depending from claim 2, wherein the translational thrust system comprises an auxiliary propulsor including a plurality of propeller blades [e.g., as shown in FIG. 1 of Roesch (‘305)];
per claim 4, depending from claim 3, wherein the aircraft state data comprises: a propeller pitch command for the propeller blades [e.g., the resulting pitch setpoints θp* - θd* and θp* + θd* for the left and right thrust propellers 6L, 6R, in Roesch (‘305)]  and a reference rotational rate of the auxiliary propulsor [e.g., the RPM of the rotor/propeller drive, as controlled by the setpoint engine speed NG* in Roesch (‘305); see especially paragraph [0137] as to the “remarkabl[y simple]” nature of the speed control of the propellers 6 based on the speed of the rotor drive];
per claim 12, a method of providing engine anticipation for propulsor loads on a rotary wing aircraft comprising a main rotor system, a translational thrust system [e.g., as suggested by Cherepinsky et al. (‘671) and as taught by Roesch (‘305)], and an engine control system, the method comprising: 
producing flight control commands [e.g., at 22 in Cherepinsky et al. (‘671)], by a flight control computer of the rotary wing aircraft, for the main rotor system and the translational thrust system [e.g., such as to attain the setpoint speed NG* and the setpoint pitches θ0* and θp* - θd* and θp* + θd* in Roesch (‘305)]; 
producing an anticipated rotor power demand [e.g., at 106 including the module 109 in FIG. 10 of Roesch (‘305), as described above; paragraphs [0203] and [0224]] associated with applying the flight control commands to the main rotor system; 
producing an anticipated auxiliary propulsor power demand [e.g., as input at 111 from the output at 110 in FIG. 10 of Roesch (‘305), as described above; paragraphs [0204] and [0224]] associated with applying the flight control commands to the translational thrust system based on sensor-based data [e.g., based on the TCL increase and decrease signals obviously produced by pilot actuations of the hat switch in Stephens (R&W, 2012) and obviously received by the flight computer interface 74C in Cherepinsky et al. (‘671), for providing the TCL signal as utilized/taught by Roesch (‘305), with the hat switch and/or the flight computer interface 74C obviously comprising sensors and the TCL signal used in FIG. 10 of Roesch (‘305) thus being sensor-based data] and command input [e.g., in Roesch (‘305), based on the pilot acting on a member, e.g., such as a pushbutton fitted to the collective pitch lever for the rotor, thereby causing delivery of the thrust variation command TCL (paragraph [0187]) for input e.g., to the module/member 106; and similarly, as with the hat switch in Stephens (R&W, 2012)]; and 
providing the engine control system with a total power demand anticipation signal [e.g., at the output of the first summing circuit 111 in FIG. 10 of Roesch (‘305) and used to provide the fuel flow rate Qfuel for the engine(s) 5 for providing the engine power ESP in FIG. 5 of Roesch (‘305)] based on a combination of the anticipated rotor power demand and the anticipated auxiliary propulsor power demand [e.g., as shown in FIG. 10 (and also FIG. 5) of Roesch (‘305)];
per claim 13, depending from claim 12, further comprising: 
producing a propulsor power demand value [e.g., the engine “speed” value (obviously mathematically) calculated as a function of TCL and output by the module/member 110, for FIG. 10 of Roesch (‘305); and/or the TCL signal itself; paragraph [0204]] based on aircraft state data [e.g., based on the (received, from 121) translational thrust command TCL, in Roesch (‘305); or based on the pilot’s command input], wherein the auxiliary propulsor power demand [e.g., the (obviously electrical) signal input at the first summing circuit 111 based on the output e.g., from the module/member 110, based on the calculated “speed” value, or TCL] is based on the propulsor power demand value [e.g., as shown in FIG. 10 of Roesch (‘305)];
per claim 14, depending from claim 13, wherein the translational thrust system comprises an auxiliary propulsor including a plurality of propeller blades [e.g., as shown at 6 in FIG. 1 of Roesch (‘305)];
per claim 15, depending from claim 14, wherein the aircraft state data comprises: a propeller pitch command for the propeller blades [e.g., the resulting pitch setpoints θp* - θd* and θp* + θd* for the left and right thrust propellers 6L, 6R, in Roesch (‘305)] and a reference rotational rate of the auxiliary propulsor [e.g., the RPM of the rotor/propeller drive, as controlled by the setpoint engine speed NG* in Roesch (‘305); see especially paragraph [0137] as to the “remarkabl[y simple]” nature of the speed control of the propellers 6 based on the speed of the rotor drive];
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky et al. (2008/0283671) in view of Roesch (2008/0294305) and Stephens (“Pilot Report: The Exciting, Experimental, Exceptional X3”, Rotor & Wing Magazine (R&W), August 2012, pages 26 to 28) as applied to claims 1 and 12 above, and further in view of Cotton et al. (2006/0269413).
Cherepinsky et al (‘671) as implemented or modified in view of Roesch (‘305) and Stephens (R&W, 2012) has been described above.
It may be alleged that that the so implemented or modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method does not reveal the contra-rotating main rotors, although Cherepinsky et al. (‘671) specifically suggests at paragraph [0015] that the invention will benefit rotary wing aircraft configurations “such as high speed compound rotary wing aircraft with supplemental translational thrust systems, dual contra-rotating, coaxial rotor system aircraft”, etc.
However, in the context/field of rotor drives and control systems for rotary-wing aircraft, Cotton et al. (‘413) teaches these features, and in particular he reveals:
per claim 10, depending from claim 1, wherein the main rotor system further comprises dual contra-rotating main rotors [e.g., the contra-rotating main rotor system 12], and the translational thrust system comprises an auxiliary propulsor configured as a pusher propeller [e.g., the translational thrust system 30 including the pusher propeller 32] or a puller propeller;
per claim 19, depending from claim 12, wherein the main rotor system further comprises dual contra-rotating main rotors [e.g., the contra-rotating main rotor system 12], and the translational thrust system comprises an auxiliary propulsor configured as a pusher propeller [e.g., the translational thrust system 30 including the pusher propeller 32] or a puller propeller;
It would have been obvious at the time the application was filed to further modify the (implemented or modified) Cherepinsky et al. (‘671) rotary-wing aircraft control system and method so that the rotary-wing aircraft was implemented as a “high speed compound rotary wing aircraft with supplemental translational thrust system[]”, and “dual contra-rotating, coaxial rotor system aircraft”, as suggested by Cherepinsky et al. (‘671) himself and as specifically taught by Cotton et al. (‘413), so that the rotary-wing aircraft would be capable of high speeds with a (single) pusher propeller, as taught by Cotton et al. (‘413), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky et al. (2008/0283671) in view of Roesch (2008/0294305) and Bacic et al. (2015/0159499).
Cherepinsky et al. (‘671) reveals:
per claim 21, a method of providing engine anticipation for propulsor loads on a rotary wing aircraft [e.g., 10] comprising a main rotor system [e.g., 12], a translational thrust system [e.g., this limitation is expressly suggested in the context of the “high speed compound rotary wing aircraft with supplemental translational thrust systems” at paragraph [0015] that will benefit from the present invention], and an engine control system [e.g., 76], the method comprising: 
producing flight control commands [e.g., in the PFCS 22, as shown in FIG. 4], by a flight control computer [e.g., 74] of the rotary wing aircraft, for the main rotor system; 
producing a rotor power demand associated with applying the flight control commands to the main rotor system [e.g., to anticipate the power required to maintain the reference (rotor) speed for the soon to follow flight control commands; FIG. 5 and paragraph [0025]]; 
While Cherepinsky et al. (‘671) suggests at paragraph [0015] that the invention will benefit rotary wing aircraft configurations “such as high speed compound rotary wing aircraft with supplemental translational thrust systems, dual contra-rotating, coaxial rotor system aircraft”, etc., he may not specifically disclose details of the translational thrust system, the flight control commands produced for the translational thrust system, or the propulsor power demand (including the production of the auxiliary propulsor demand based on the filtered power demand value).
However, details of the translational thrust system and the propulsor power demand are shown e.g., in FIGS 5, 6, and 10 of Roesch (‘305) who, in the context/field of a control system for a rotorcraft having a main rotor 10 and two (e.g., translational) thrust propellers 6 as a translational thrust system, reveals:
per claim 21, producing flight control commands, by a flight control computer [e.g., the control system of FIG. 5 (see also FIG. 6) made, in whole or in part, in the form of electronic circuits, and/or in the form of segments of code in a program installed in an on-board computer] of the rotary wing aircraft, for the main rotor system [e.g., to control the collective pitch (θ0) and the cyclic pitch of the blades 11 of the rotor 10 are controlled and adapted as a function of flight conditions; paragraph [0148]] and the translational thrust system [e.g., to control the collective pitches of the left and right thrust propellers 6L, 6R, (e.g., according to the above mentioned resulting pitch setpoints) as shown in FIG. 5], and 
producing [e.g., at 106, including the module 109 in FIG. 10, which calculates (based on the [main] rotor collective pitch command θ0) a first anticipated command for varying the engine speed (e.g., for thus varying the engine speed setpoint NG* in FIG. 10, and thus for varying the fuel flow rate Qfuel and the (commanded/demanded) engine power ESP in FIG. 5, since Qfuel = f(NG* - NG) and ESP = f(Qfuel) as described at paragraph [0183]) as a function of the rotor collective pitch θ0, in order to attenuate (by anticipation) variations in the speed RPM of the engine(s) that could result e.g., from rapid variations in the pitch command (paragraph [0224]), and thus serves to anticipate the increase in power (e.g., the demand) made necessary by a command to increase the collective pitch; paragraph [0203]] a rotor power demand [e.g., the anticipated first command (pre-command) calculated [and output, in FIG. 10] by the module 109 in paragraph [0203]] associated with applying the flight control commands to the main rotor system [e.g., as shown in FIGS. 3, 5, 6, 10, etc.],
producing [e.g., as shown at 110 and 111 in FIG. 10, e.g., which calculates (based on the thrust variation command TCL) a second anticipated command for varying the engine speed (e.g., for thus varying the engine speed setpoint NG* in FIG. 10, and thus for varying the fuel flow rate Qfuel and the (commanded/demanded) engine power ESP in FIG. 5, since Qfuel = f(NG* - NG) and ESP = f(Qfuel) as described at paragraph [0183]) as a function of the propulsion/thrust (variation) command TCL generated by a pilot acting on a member 121 implemented e.g., as a “propeller thrust control lever” (paragraphs [0204] and [0225]), e.g., in order to attenuate (by anticipation) variations in the speed RPM of the engine(s) that could result e.g., from rapid variations in the pitch command (paragraph [0224])] a propulsor power demand value based on aircraft state [e.g., the [translational] thrust variation command TCL as delivered by the member 121 e.g., in the form of a pushbutton acted on by the pilot; wherein the examiner understands (from the teachings of applicant’s specification) the thrust variation command TCL to be an “aircraft state” from applicant’s “propeller pitch command” Bprop also being an aircraft state (cf. applicant’s claim 4)], and
providing [e.g., by the control system of FIG. 5 (see also FIG. 6) made, in whole or in part, in the form of electronic circuits, and/or in the form of segments of code in a program installed in an on-board computer] the engine control system with a total power demand anticipation signal [e.g., at the output of the first summing circuit 111 in FIG. 10 and used to provide the fuel flow rate Qfuel for the engine(s) 5 for providing the engine power ESP in FIG. 5] based on a combination of the rotor power demand and the propulsor power demand value [e.g., as shown in FIG. 10 (and also FIG. 5), and to ultimately produce the engine speed setpoint NG* of FIG. 10 (e.g., for use in FIG. 5) after being added together with the first anticipated command for varying the engine speed based on the rotor collective pitch, by which setpoint the fuel flow rate Qfuel is controlled in FIG. 5 in order to produce the engine power ESP];
It would have been obvious at the time the application was filed to implement or modify the Cherepinsky et al. (‘671) rotary-wing aircraft control system and method so that the aircraft was a compound rotary wing aircraft with translational thrust systems, as suggested by Cherepinsky et al. (‘671) himself and as taught by Roesch (‘305) including a (thrust) propeller, such as 6L, 6R commanded e.g., to differential pitches from a mean pitch θp* in order to provide the antitorque function (paragraphs [0169] and [0170]) for the main rotor as well as the translational thrust, and so that that the increase in power made necessary by the collective pitch command θ0 of the main rotor would be anticipated by a feed forward module/member (109) in order to vary the engine speed and similarly a module/member (110) would be provided (for anticipating the increase in power made necessary by the translational thrust command TCL for propeller(s) of the translational thrust system) in order to vary the engine speed with a calculated anticipated (speed) command as a function of the translational thrust variation command TCL, as taught by Roesch (‘305), so that the setpoint engine speed (NG*), and thus the fuel flow rate (Qfuel) controlling engine power, would be controlled by the engine control commands of Cherepinsky et al. (‘671) according to the anticipated increases in power made necessary by the collective pitch commands (for the main rotor) and the translational thrust variation commands (for the propeller(s)) emanating, as flight control commands, from the flight control computer, and in particular from the PFCS (22), of Cherepinsky et al. (‘671), such that the operation of the translational thrust variation command (TCL) and the module/member (110) that received the TCL signal for anticipating the increase in power made necessary by the translational thrust variation command TCL for propeller(s) of the translational thrust command would have been based on command input from the pilot (e.g., his actuation of a pushbutton), in order to remedy shortcomings or drawbacks of known rotorcraft control systems, in order to attenuate (by anticipation) variations in the speed RPM of the engine(s) that could result e.g., from rapid variations in the pitch command(s), as taught at paragraph [0224] of Roesch (‘305), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Cherepinsky et al. (‘671) as implemented or modified in view of Roesch (‘305) may not explicitly reveal that the propulsor power demand value (TCL) is filtered in the context of producing an auxiliary propulsor power demand, with the examiner understanding that Roesch (‘305) himself teaches at paragraph [0225] and FIG. 12 that the variation of the TCL command may be limited by a limiter module 117 and low pass filter 128, where appropriate, e.g., as a function of the travel speed VTAS of the rotorcraft, with input limiters and filters being fully conventional in aircraft control systems, e.g., for limiting thrust command inputs and removing high-frequency components (such as noise) from the inputted signals.
However, in the context/field of controlling gas turbine engines that may utilize tip clearance control (TCC) to increase engine efficiency and decrease fuel consumption, Bacic et al. (‘499) teaches that an aircraft thrust demand (variation) ThrustD(t) may be rate limited so as to produce a rate limited thrust demand within a flight management system 90, the wider aircraft control system (paragraph [0015]), or other appropriate computer (paragraph [0087]), in order to e.g., prevent tip rub, permit fuel saving (paragraph [0076]) during transients, reduce thermo-mechanical fatigue over the duration of the service life of the engine (paragraph [0086]), etc.
It would have been obvious at the time the application was filed to implement or further modify the Cherepinsky et al. (‘671) rotary-wing aircraft control system and method so that the turbine engines were provided with a clearance between the blade tips and the shroud that minimized leakage to thereby minimize fuel consumption, as taught by Bacic et al. (‘499), and so that the [translational] thrust variation command TCL of the aircraft, provided to the module/member 106 of the on-board system 100, would have been rate-limited using a thrust rate limiter (86) in order to produce a rate limited thrust demand, as taught by Bacic et al. (‘499) which would then be used by the module/member 1106 for calculating the anticipated command for varying engine speed as a function of the (rate-limited) thrust command TCL, in order to avoid engine tip rub during throttle transients, in order to permit fuel savings during transients, etc., as taught by Bacic et al. (‘499), to limit the variation of the TCL command as a function of the travel speed of the aircraft, as taught by Roesch (‘305) himself, to limit thrust command inputs and removing high-frequency components (such as noise) from the inputted signals, and as a use of a known technique (i.e., filtering or limiting an input signal to a control system, in order to remove noise and have the control system operate within desired limits of input signals) to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Cherepinsky et al. (‘671) rotary-wing aircraft control system and method would have rendered obvious:
per claim 21, filtering [e.g., as taught at 86 by Bacic et al. (‘499)] the propulsor power demand value e.g., the [translational] thrust variation command TCL as delivered by the member 121 e.g., in the form of a pushbutton acted on by the pilot; wherein the examiner understands (from the teachings of applicant’s specification) the thrust variation command TCL to be an “aircraft state” from applicant’s “propeller pitch command” Bprop also being an aircraft state (cf. applicant’s claim 4)] to produce a filtered power demand value [e.g., the rate limited thrust demand, e.g., TCLrate limited, as taught by Bacic et al. (‘499)]; 
producing an auxiliary propulsor power demand based on the filtered power demand value [e.g., the input to the first summing circuit 111 in Roesch (‘305), as produced from the output of the module/member 110]; and
providing the engine control system with a total power demand anticipation signal [e.g., at the output of the first summing circuit 111 in FIG. 10 of Roesch (‘305) and used to provide the fuel flow rate Qfuel for the engine(s) 5 for providing the engine power ESP in FIG. 5 of Roesch (‘305)] based on a combination of the rotor power demand and the auxiliary propulsor power demand [e.g., as shown in FIG. 10 (and also FIG. 5) of Roesch (‘305)];
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 10, 12 to 19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 9 of U.S. Patent No. 10,414,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims cover the same limitations covered by the patent with only slight (and/or obvious) differences in wording, with the limitations in the present claims corresponding to the claimed limitations in the patent as in the following chart:

Present Claims in 16/530264
Corresponding Claim Limitations in U.S. Patent 10,414,512
1
1, 2, 6
2
1
3
1
4
1
5
2
6
3
7
3
8
4
9
4
10
5
-

12
6, 7
13
6
14
6
15
6
16
7
17
8
18
8
19
9
-

21
6, 8
22
6, 8


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, numerous references cited herewith (cf. US 2016/0186669, US 2015/0219528, US 2015/0159499, US 2010/0310371 [e.g., which filters the integrated TCL signal at L/R in FIG. 3], GB 2217477, etc.) teach filtering (thrust/engine speed) input signals in aircraft systems.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        2 This requirement is being made by the examiner only because “anticipated” (as new terminology) does not appear in the specification, with the examiner understanding e.g., that the “anticipated auxiliary propulsor demand” in the claims corresponds to the “auxiliary propulsor power demand 116” of the specification which is output from the propulsor loads engine anticipation logic 112 in FIG. 4. 
        3 This publication is assigned to Eurocopter, the manufacturer of the “X3”, described by Stephens (R&W, 2012).  The ‘305 publication corresponds to U.S. Patent 8,170,728 (see e.g., claim 1), cited by applicant.
        4 This reference was published in color even if the copy supplied by the PTO is in black and white.  Applicant may request a color (.pdf) copy of this article from the examiner, if desired.
        5 sen·sor  (sĕn′sər, -sôr′)
        n.
        1. A device, such as a photoelectric cell, that receives and responds to a signal or stimulus.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 4 August 2021.]
        6 For example only, in this way, with a modification of FIG. 10 in Roesch (‘305) being sketched below/on the next page by the examiner, using the thrust rate limiter 86 of Bacic et al. (‘499):
        
    PNG
    media_image3.png
    318
    1101
    media_image3.png
    Greyscale